IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

LARRY M. GRANT, individually and
on behalf of all others similarly situated,

 

Plaintiff, Case No. 8:19-cv-1808-T-02SPF
V.
JP MORGAN CHASE & CO.,
Defendant.
/
ORDER

This matter is before the Court on Defendant’s Motion to Compel Arbitration
and Dismiss the Action. (Dkt. 31). Plaintiff filed a response in opposition (Dkt. 36)
and Defendant replied (Dkt. 37). After hearing argument on October 11, 2019, and
carefully reviewing the file and applicable law, the Court grants in part and denies
in part Defendant’s motion (Dkt. 31). The Court compels arbitration and stays the
case. The Court denies Defendant’s request to dismiss this action.
I. Procedural Background

Plaintiff Larry M. Grant initiated this action in state court on June 14, 2019,
against his former employer, Defendant JP Morgan Chase. Plaintiff sues on behalf
of himself and others similarly situated for alleged violations of the Employee
Retirement Income Security Act of 1974 (“ERISA”), as amended by the

Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). (Dkt. 1-1).
Defendant timely removed the case to this court on July 24, 2019. (Dkt. 1). A motion
to certify the class has not yet been filed.

Plaintiff filed an Amended Complaint on August 1, 2019. (Dkt. 4). In his
Amended Complaint, Plaintiff alleges that while an employee of Defendant, he was
covered under a health plan through Defendant. /d. | 18. Plaintiff complains that
after he was terminated on March 30, 2019, Defendant failed to properly give him
lawful notice of his ability to continue his health coverage through COBRA. Id. {ff
1, 18. Plaintiff alleges that Defendant’s notice violates the statute and is defective
because it is incomplete and presented piece-meal. Jd. § 6. He contends the multi-
part notice is confusing and fails to “be written in a manner calculated to be
understood by the average plan participant” in violation of 29 C.F.R. § 2590.606-
4(b)(4)(v). Id. JJ 47-53, 59-61. Additionally, he claims violations of the statutory
provisions requiring identification of the plan administrator and disclosure of the
address to send payments. Jd. J] 43-46, 54-58.

Defendant moved to dismiss the amended complaint on August 15, 2019.
(Dkt. 11). Plaintiff sought two unopposed extensions of time, which were granted
by the Court, see Dkts. 16, 17, 27, 28, and thus he has not yet had to respond to the
motion to dismiss.

Defendant sought to have this case designated as a Track 3 case, which the

Court denied without prejudice. (Dkts. 15, 19). The parties participated in a meeting
of counsel and on August 29, 2019, filed a Case Management Report. (Dkt. 23).

Thereafter, the Court entered a Scheduling Order on August 30, 2019. (Dkt. 24).
Pending before the Court is Defendant’s Motion to Compel Arbitration and
Dismiss the Action (Dkt. 31) that was filed September 16, 2019. Plaintiff filed a
response in opposition (Dkt. 36), and Defendant replied (Dkt. 37). A hearing on the
motion was held October 11, 2019.
II. Arbitration Agreement
As part of his employment with Defendant, Plaintiff signed an arbitration
agreement (“Agreement”) in October 2013 when he was hired as a Student Lending
Loan Representative. (Dkt. 31-2). The Agreement provided as follows:
“Covered Claims” (as defined below) between me and JPMorgan
Chase (collectively “Covered Parties” or “Parties” .. .) shall be. —
submitted to and resolved by final and binding arbitration in
accordance with this Agreement.
Id. at 4. The Agreement defined “Covered Claims” to include:
[A]ll legally protected employment-related claims . . . that I now
have or in the future may have against JPMorgan Chase . . . which
arise out of or relate to my employment or separation from
employment with JPMorgan Chase and all legally protected
employment-related claims that JPMorgan Chase has or in the future
may have against me, including, but not limited to . . . violations of
any other common law, federal, state, or local statute, ordinance,
regulation or public policy...
Id. Excluded claims under the Agreement included “(d) claims for benefits under a

plan that is governed by [ERISA].” Jd. Additionally, the Agreement required claims

to be submitted individually, and not on a class or collective basis. Id. at 5.
3
The Agreement had an amendment provision which provided:

JPMorgan Chase reserves the right to amend, modify or discontinue
this Agreement at any time in its sole discretion to the extent
permitted by applicable law. Such amendments may be made by
publishing them on the JPMorgan Chase Intranet or by separate
notification to me and shall be effective 30 calendar days after such
amendments are provided to me and will apply on a going-forward
basis only. Amendment, modification or discontinuation of the
Agreement will not affect pending arbitration proceedings.
Continuation of my employment after receiving such amendments or
modifications will be considered my acceptance of the amended
terms.

Id. at 8. The Agreement included a standard severability clause as follows: “[i]f any
part of this Agreement is held to be void or unenforceable, the remainder of the
Agreement will be enforceable and any part may be severed from the remainder as
appropriate, to the extent permitted by law.” Id.
III. Legal Standard

The Federal Arbitration Act (“FAA”) instructs that written agreements to
arbitrate “shall be valid, irrevocable, and enforceable, save upon such grounds as
exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2. Thus, the
FAA mirrors federal policy strongly favoring resolution of disputes through
arbitration. See AT & T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011)
(stating that section 2 of the FAA reflects a liberal federal policy favoring arbitration)
(citing Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24

(1983)); see also Mitsubishi Motors Corp. v. Soler Chrysler—Plymouth, Inc., 473
U.S. 614, 631 (1985) (recognizing “emphatic federal policy in favor of arbitral
dispute resolution”). This policy “requires courts to enforce the bargain of the parties
to arbitrate[.]” KPMG LLP v. Cocchi, 565 U.S. 18, 21 (2011) (quoting Dean Witter
Reynolds, Inc. v. Byrd, 470 U.S. 213, 217 (1985)).
IV. Discussion

Citing federal policy favoring arbitration under the FAA, Defendant urges this
Court grant its motion to compel Plaintiff to arbitrate his employment dispute.
Specifically, Plaintiff's Amended Complaint sues Defendant for statutory violations
in allegedly failing to provide him with lawful notice pursuant to COBRA of his
option to continue medical insurance coverage after his termination. Pursuant to the
Agreement, statutory violations fall within the covered claims. See Dkt. 31-2 at 4.!

“Under both federal statutory provisions and Florida’s arbitration code, there
are three elements for courts to consider in ruling on a motion to compel arbitration
of a given dispute: (1) whether a valid written agreement to arbitrate exists; (2)
whether an arbitrable issue exists; and (3) whether the right to arbitration was
waived.” Seifert v. U.S. Home Corp., 750 So. 2d 633, 636 (Fla. 1999) (citations
omitted). Plaintiff's primary challenge is that Defendant has waived its right to

arbitrate. (Dkt. 36 at 1-8). Plaintiffis correct that “a party may, by its conduct, waive

 

! Plaintiff's claim is not one in which he is seeking to recover benefits under ERISA, and thus the
provision excluding ERISA claims, see Dkt. 31-2 at 4, would not apply to exempt his claims from
arbitration.

5
its right to arbitration.” Garcia v. Wachovia Corp., 699 F.3d 1273, 1277 (11th Cir.
2012) (quoting S & H Contractors, Inc. v. A.J. Taft Coal Co., 906 F.2d 1507, 1514
a Ith Cir. 1990)).

To demonstrate waiver, Plaintiff must first establish that Defendant “acted
inconsistently with the arbitration right.” S & H Contractors, Inc., 906 F.2d at 1514
(citation omitted). Plaintiff may show this by demonstrating Defendant substantially
invoked “the litigation machinery prior to demanding arbitration.” Jd. Next, Plaintiff
must show that, in so acting, Defendant has “in some way prejudiced the other
party.” Id. “Because federal policy strongly favors arbitration, the party who argues
waiver bears a heavy burden of proof under this two-part test.” Krinsk v. SunTrust
Banks, Inc., 654 F.3d 1194, 1200 n.17 (11th Cir. 2011) (internal quotation marks
omitted). Plaintiff fails to discharge this heavy burden here.

Although Defendant did prepare a lengthy motion to dismiss, Plaintiff was
never required to submit a response to the motion. A review of the pleadings and the

- docket reveals no deposition or written discovery has taken place to date, and the
motion practice (other than the motion to dismiss which has not been responded to
or ruled upon) has not been significant. Plaintiff claims Defendant’s delay in
requesting arbitration constitutes a waiver. However, the case law cited by Plaintiff
for this proposition, see Dkt. 36 at 4, involved cases with much more significant
delays than the approximate three months here. See S & H Contractors, 906 F.2d at

1514 (defendant waited 8 months to compel arbitration); Krinsk, 654 F.3d at 1201
6
(delay of 9 months before seeking to compel arbitration); Garcia, 699 F.3d at 1277-
78 (over one- year delay before defendant sought to compel arbitration). Thus, the
Court finds Plaintiff fails to demonstrate that Defendant actively litigated the dispute
or unduly delayed requesting arbitration. As no discovery or significant motion
practice has been undertaken, Plaintiff fails to show prejudice by way of expenses
incurred from participating in the litigation process. The Court finds no waiver.

Plaintiff next argues the Agreement is unenforceable because of the unilateral
provision permitting Defendant to amend the Agreement. As Defendant points out,
however, in viewing the Agreement as a whole, safeguards are in place, including
aa 30-day notice requirement for amendment and that there may be no amendment
if arbitration is already underway. An employee could refuse the Agreement by
quitting. And no amendment has happened in Plaintiff's case. In any event, if the
provision to permit Defendant to amend is deemed unenforceable, it may be severed
from the Agreement without impacting the remainder of the Agreement.

For these reasons, Defendant’s motion to compel arbitration is due to be
granted. Defendant requests this Court dismiss the action. The Court declines to do
so. Pursuant to Bender v. A.G. Edward & Sons, Inc., 971 F.2d 698 (11th Cir. 1992),
this Court has no authority to dismiss Plaintiff's claims. In Bender, the Eleventh

Circuit stated that although the district court properly determined that the claims
were subject to arbitration, it “erred in dismissing the claims rather than staying
them.” Id. at 699.? Accordingly, it is hereby

ORDERED that Defendant’s Motion to Compel Arbitration and Dismiss
Action (Dkt. 31) is granted in part to the extent the Court compels the parties to
arbitration. The motion (Dkt. 31) is denied to the extent it seeks dismissal. This case
is stayed pending further order of court while the parties arbitrate the dispute. The
parties are directed to file a joint status report every 90 days with the first report
being due January 14, 2020. The Clerk is directed to administratively close the case.

DONE AND ORDERED in Tampa, Florida on October 16, 2019.

Wehbe

WILLIAM F. JUN
UNITED STATES DISTRICT JUDGE

 

COPIES FURNISHED TO:
Counsel of Record

 

2 “Tf any suit or proceeding be brought in any of the courts of the United States upon any issue
referable to arbitration under an agreement in writing for such arbitration, the court in which such
suit is pending, ... shall on application of one of the parties stay the trial of the action unti! such
arbitration has been had in accordance with the terms of the agreement ...” 9 U.S.C. § 3. Other
judges in this district abide by Bender. See, e.g., Giraud v. Woof Gang Bakery, No. 8:17-cv-2442-
T-26AEP, 2018 WL 2057814, at *2 (M.D. Fla. May 3, 2018); Craig v. Total Quality Logistics,
LLC, No. 8:16-cv-2970-T-24AEP, 2017 WL 1533840, at *3 (M.D. Fla. Jan. 30, 2017).
8
